11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT
Select Investments, L.L.C.,                   * From the 98th District
                                                Court of Travis County,
                                                Trial Court No. D-1-GN-09-001649.
Vs. No. 11-11-00278-CV                        * November 14, 2013
Rigoberto Lozano; Hugo Adame;                 * Per Curiam Memorandum Opinion
and Lozano, Adame & Garza, LLC,                  (Hill, dissenting)
                                                 (Panel consists of: Wright, C.J.,
                                                 Bailey, J., and Hill, sitting by
                                                 assignment)
                                                 (Willson, J., not participating)

      Both the opinion and judgment of this court dated August 1, 2013 and entered
in the minutes of this court at Volume 36, page 349 are withdrawn. The opinion
and judgment of this court dated November 14, 2013 are substituted therefor.

                              11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT
Select Investments, L.L.C.,                   * From the 98th District
                                                Court of Travis County,
                                                Trial Court No. D-1-GN-09-001649.
Vs. No. 11-11-00278-CV                        * November 14, 2013
Rigoberto Lozano; Hugo Adame;                 * Per Curiam Memorandum Opinion
and Lozano, Adame & Garza, LLC,                  (Hill, dissenting)
                                                 (Panel consists of: Wright, C.J.,
                                                 Bailey, J., and Hill, sitting by
                                                 assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed and the cause is remanded. The costs
incurred by reason of this appeal are taxed three-fourths against Select Investments,
L.L.C. and one-fourth against Rigoberto Lozano; Hugo Adame; and Lozano, Adame
& Garza, LLC.